Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is advised that the undersigned examiner has been assigned to this application because the previous examiner is no longer with the USPTO.  
Claims 1, 12-16, and 28-31 are pending in this application.
In view of the claim amendment filed on 12/2/2021, all outstanding grounds of rejection are withdrawn.  The following new ground of rejection is applied, which new ground is necessitated by the new amendatory features taken as a whole, in particular the features, applying the composition at a rate of from about 2 to about 16 fluid ounce/acre and “wherein the composition is applied to the nut-bearing plants in the absence of insect pressure on the plant.”
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-16 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Weiland et al. (US 6,242,385) in view of Hendricks, Dimilin® 2L label, Doll, UC IPM Almond article, and Mosz.  
Weiland et al. (US 6,242,385) disclose the activity of diflubenzuron1 in “enhancement of seed/fruit/nut yield in flowering plants when the flowering plant is treated …”  (emphasis added) (column 3, lines 25-32; column 6, lines 24-34).  The flowering plants include soybean, peanuts, cotton, flowering fruits, and nut trees (column 3, lines 33-35).  Formulation in a concentration range of 20-80 wt% and application of 0.01-500 g/ha, preferably 1-300 g/ha, is disclosed (column 8, lines 13-21).  Although diflubenzuron is a known insect growth regulator, diflubenzuron can increase soybean yield when applied between the full bloom and beginning seed reproductive stages, even when pest infestations are lower than economically damaging threshold (column 1, lines 11-19 and 50-64; paragraphs bridging columns 3-4; Example at columns 8-9, disclosing soybean stages R2 through R5).  More broadly, diflubenzuron can be applied where the plant is grown in regions where Lepidopteran pests are a problem, because diflubenzuron can provide “the dual advantages of killing the pests and, simultaneously, increasing the yield of the desired seed.” (emphasis added) (column 5, lines 59-67).  Additionally, diflubenzuron can be used in those regions “where there is little or no Lepidopteran problem, since the crop yield will still be increased.” (emphases added) (sentence bridging columns 5-6).  
Hendricks teaches that application of 1.38 kg/ha Dimilin® to walnut trees in California resulted in increased walnut yield measured by fewer early dropped immature nuts, the increased yield attributed to control of codling moth (a lepidopteran insect), including damage done by 1st brood codling moth larvae (abstract; Tables 1 and 3; see from page 395, paragraph 3 to page 396, paragraph 3).  Application of Dimilin® was carried out on May 10 and June 7 of the year 1995 (Table 1 on page 397).  The May 10 application included another insecticide, Lorsban®, which contains chlorpyrifos (pages 396-397).  
Dimilin® 2L label discloses it as a product that contains 22 wt% diflubenzuron or 2 pounds of diflubenzuron per gallon (page 2). The product is labeled for tree nuts including walnut, pecan, and almond at 8-16 fl oz/acre against various pests, including codling moth and peach twig borer (page 13).  Against codling moth, application prior to egg laying, when moth flights begin, and second application approximately 21 days after the first application is disclosed, with similar applications against the second brood (page 13).  Use with another insecticide is taught (id.).  Against peach twig borer, applications during bloom, spring flight (“May spray”), and summer flight are disclosed (id.).  Against filbert worm, application must be prior to egg deposition (id.).  Against pecan nut casebearer, applications at bud break and then again two weeks later, and at the initiation of each adult generation to target egg hatch (id.).  Pests of tree nuts appear at various times during the season (id.).  If four applications are used, application timing include at bloom to petal fall, at flowers/leaves/immature nut fruit formation, and hull split (id.).
The article by Doll is cited to establish the known facts about almonds.  Dormant period is concluded upon the appearance of green tipped buds (picture 3), and bloom occurs in a series of flowering stages: green tip, pink bud, popcorn sage, full bloom, petal fall, and post-petal fall (page 3 and pictures 3-7).  The bloom period is an important period of pest and disease control, including control of peach twig borer (pictures 8 and 9), and poor pest management practices during this period can lead to a substantial crop loss (page 5).  After bloom, a period of rapid vegetative and fruit growth occurs (page 6).  During April, the produced photosynthate is directed toward both shoot and fruit growth, and the almond nut develops and matures until June or late June, the full maturation being signaled by hull split (pages 6-7).    
UC IPM Almond article discloses that the bloom stage, from early February to late April (can vary according to region, variety, weather), is the best time to manage almond pests such as peach twig borers, which are present during bloom.  “Monitoring for many other insect pests begins soon after bloom.”     
The article by Mosz is cited to establish the known facts about walnuts.  Female flowers of walnut tree bloom in April and May, wind-pollinated female flowers develop into nuts, and nuts develop for about seven weeks after pollination to about late July (page 1 and Table 2).  Codling moth, which can have two to four generations each year, infests walnuts from mid-April to late September (page 3).  Larvae feed on the nuts, and damage from larvae of the first generation cause the nuts to drop, whereas damaged nuts from subsequent generations remain on the tree and cannot be sold (page 3).  Chemical pesticides are applied mid to late April or early to mid May, in mid June, and mid August to control various pests that appear at various times (page 4).  
 The cited prior art references do not explicitly disclose the application of about 2 to 16 fluid ounces per acre of a composition comprising 20-80 wt% diflubenzuron to promote nut yield of a nut-bearing plant, wherein the composition is applied in the absence of insect pressure on the plant at the following periods:
(1) between bud break and during early nut formation (claim 1 and claims dependent thereon); 
(2) during bloom but prior to nut formation (claim 30), and 
(3) during early nut formation (claim 31).    
Each difference between Weiland et al. and the claims is discussed below.  
2-16 fl oz/acre of 20-80 wt% diflubenzuron composition
2-16 fluid ounces/acre of, for example, 22 wt% diflubenzuron is about 32 to 257 g/ha of diflubenzuron.  Weiland et al. disclose preferable application rate of 1-300 g/ha of active ingredient as well as 20-80 wt% formulation concentration.  Additionally, Dimilin® 2L is a 22 wt% diflubenzuron product that is labeled for 8-16 fluid ounce/acre application to control various insect pests of tree nuts, including walnut, pecan, and almond trees.  
“in the absence of insect pressure on the plant”
Instant specification paragraph 53 defines this claim-recited phrase as including situations where the insect pests are not present, situations where insect pests are present but in a quantity that does not interfere with the nut yield of the plant, and situations where insect pests are present but are controlled by insecticides other than diflubenzuron.  Thus, these three situations can be restated as follows:
current absence of insect pressure (but that could change given later emergence of problem insect pests in multiple generations);
presence of insects but currently not in a quantity that would interfere with nut yield (but that could change because the current quantity could be just the start of an infestation), and 
presence of insects, which are controlled by insecticides other than diflubenzuron.  
Weiland et al. teach applying diflubenzuron to increase nut yields in regions where Lepidopteran pests are a problem or where there is little or no Lepidopteran problem.  Dimilin® 2L label teach early application of diflubenzuron, prior to codling moth egg laying, when moth flights begin or when moths are found in pheromone traps (page 13).  Such application timing would cover situations where the current quantity of insects would not interfere with yield because the application timing is early.  Also, because various insect pests infest nut-bearing plants at various times during the season (Dimilin® 2L label, Mosz), application early in the season, prior to egg laying of codling moth, would be a situation where insects are not currently in a quantity to interfere with yield.  Furthermore, both Hendricks and Dimilin® 2L label teach applying diflubenzuron in combination with another insecticide to control a Lepidopteran pest, codling moth.  Therefore, the feature of applying “in the absence of insect pressure on the plant,” as defined in the specification and encompassed by the claims, is fairly suggested.  
Applying (1) between bud break and during early nut formation (claim 1 and claims dependent thereon), (2) during bloom but prior to nut formation (claim 30), or (3) during early nut formation

It is noted that “early nut formation” is defined in the instant specification as “the time period between the first appearance of a developing nut and 1 inch length of the developing nut.” (paragraph 42).  Length of the developing nut is measured from the base to the apical tip of the developing nut (id.).  
Weiland et al. teach application of diflubenzuron to any flowering plant, including plants that produce nuts, to increase yield (column 3, lines 25-44).  Application to “flowering” plants would have been understood by the ordinary skilled artisan to encompass application periods (1) and (2), because a plant that is flowering would fall within the periods covered by (1) and (2).  Additionally, Dimilin® 2L label discloses application of diflubenzuron during bud break, bloom, and several times thereafter, and immature nut fruit formation, which cover periods (1), (2), and (3).  
With respect to almonds, Doll discloses the bloom period as an important period of pest control, and poor pest management practices during the bloom period can lead to a substantial crop loss (page 5).  After bloom, Doll discloses a period of rapid vegetative and fruit growth occurs (page 6).  UC IPM Almond article discloses that monitoring for additional insect pests begins after bloom.  Taken together, these prior art teachings are suggestive of applying diflubenzuron to almond tree during periods (1), (2), and (3).  
With respect to walnuts, Mosz teaches that periods of bloom to nut development, including early nut formation, coincide with codling moth infestation and chemical pesticide application.  Mosz’s teachings are suggestive of applying diflubenzuron to walnut tree during periods (1), (2), and (3).  


Applying between 5 days prior to and 5 days after bloom period (claim 28) or between bud break and 100% catkin elongation, or between bud break and 100% pistillate flower bloom (claim 29)

As discussed in full detail above, the prior art teaches applying diflubenzuron to nut-bearing plant before, during, and after bloom, so these claim features are amply suggested.  
Characteristics of the nut-bearing plants – dependent claims 12-16
The features recited in dependent claims 12-16 are the inherent features of walnut, pecan, hazelnut, and almond plants, the treatment of which is suggested by the teachings of the above-discussed prior art.  
In summary, the ordinary skilled artisan would have been motivated to time and apply diflubenzuron at the claimed amounts to a nut-bearing plant “in the absence of insect pressure” because of many reasons.  First, Weiland et al. provide an expectation of “dual advantages” of killing pests and increasing yield, even when there is no insect pressure.  Second, early application before insect pest quantity is significant (e.g., before egg deposition) would have been advantageous for providing control before pest quantity increases to decrease yield.  Third, the application periods set forth in the claims coincide with application periods that would have been advantageous for pest control.  Fourth, use of another insecticide to combine the efficacy of two insecticides is already taught by Dimilin® 2L label and Hendricks, and combined insecticides would have obtained the advantages of diflubenzuron, which not only kills insect pests but increases nut yield, and the insecticidal spectrum of the second insecticide.  The ordinary skilled artisan would have expected increased yield in such instances because of Weiland’s teachings and also because of reduced insect damage to yield.  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.   
Applicant’s arguments filed on 12/2/2021, to the extent that they are relevant to this new ground of rejection, have been given due consideration, but they were deemed unpersuasive.  
Applicant argues that Hendricks teaches increased yield due to pest control, whereas the present claims require diflubenzuron application “in the absence of insect pressure on the plant.”  Applicant states that Hendricks “provides no motivation to apply diflubenzuron in the absence of insect pressure to plants and provides no expectation of increased yield in the absence of insect pressure.”  These arguments have been fully addressed above – Weiland et al. teach increased nut yield in the absence of insect pressure, and the phrase “in the absence of insect pressure” has been fully analyzed above, wherein prior art timing of diflubenzuron application, with or without another insecticide, would be readable thereon. 
For these reasons, all claims must be rejected again.  No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Diflubenzuron is the compound recited in independent claims 1, 30, and 31.